Citation Nr: 1754378	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-33 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to September 22, 2015, for the assignment of a 50 percent rating for posttraumatic stress disorder (PTSD) with cannabis use disorder and major depressive disorder (MDD) (psychiatric disability).  

2.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides.

3.  Entitlement to service connection for right pyriform squamous cell carcinoma, to include as due to exposure to herbicides.

4.  Entitlement to service connection for coronary artery disease (CAD), status post myocardial infarction (MI), to include as due to exposure to herbicides.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to November 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) which in relevant part denied service connection for type 2 diabetes mellitus, right pyriform squamous cell carcinoma (claimed as larynx cancer), post-MI CAD (claimed as heart disease), and denied a total disability rating based on individual unemployability (TDIU), and from a January 2016 rating decision which increased the rating for a psychiatric disability to 50 percent, effective October 5, 2015.  A June 2017 rating decision found clear and unmistakable error in the January 2016 rating decision and granted an earlier effective date of September 22, 2015 (the date of receipt of intent to file a claim) for the assignment of the 50 percent rating.  

In June 2017, the case was remanded for a hearing before the Board.  In September 2017, a Travel Board hearing was held before the undersigned in Philadelphia; a transcript is in the Veteran's record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  Additional evidence, including two internet articles discussed in greater detail below, was received. 


FINDINGS OF FACT

1.  An April 2014 rating decision granted service connection for PTSD rated 10 percent effective January 10, 2013; the Veteran timely disagreed with that decision.

2.  A statement of the case (SOC) was issued in March 2015; the Veteran did not perfect an appeal by filing a substantive appeal, and accordingly, the April 2014 rating decision became final.   

3.  Thereafter, the first communication from the Veteran seeking an increase in the rating for PTSD was received by VA on September 22, 2015.

4.  Occupational and social impairment due to PTSD warranting a 50 percent rating was shown September 22, 2014 (one year prior to the claim).  

5.  The Veteran is not shown to have served in Vietnam, or to otherwise have been exposed to herbicides in service.  

6.  The Veteran's type 2 diabetes mellitus was not manifested in service, or in the first postservice year, and is not shown to be related to his service.

7.  The Veteran's right pyriform squamous cell carcinoma was not manifested in service, or in the first postservice year, and is not shown to be related to his service.

8.  The Veteran's post-MI CAD, was not manifested in service, or in the first postservice year, and is not shown to be related to his service.

9.  The Veteran's service-connected disabilities (a psychiatric disability, rated 50 percent, tinnitus, rated 10 percent, and bilateral hearing loss, rated 0 percent) are rated 60 percent combined, and are not shown to be of such nature and severity as to render him unable to engage in a substantially gainful occupation


CONCLUSIONS OF LAW

1.  An earlier effective date of September 22, 2014, is warranted for the assignment of a 50 percent rating for a psychiatric disability.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

2.  Service connection for type 2 diabetes mellitus is not warranted.  38 U.S.C. 
§§ 1110, 1112, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  Service connection for right pyriform squamous cell carcinoma is not warranted.  38 U.S.C. §§ 1110, 1112, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

4.  Service connection for post-MI CAD is not warranted.  38 U.S.C. §§ 1110, 1112, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

5.  The schedular requirements for a TDIU rating are not met, and a TDIU rating is not warranted.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Regarding the claim of entitlement to an earlier effective date, VA's duty to notify was satisfied by a June 2016 SOC and a June 2017 supplemental SOC (SSOC), both of which provided notice on the downstream issue of entitlement to an earlier effective date for the assignment of the 50 percent rating.  See 38 U.S.C. §§ 5102, 5103; 38 C.F.R. § 3.159.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to his earlier effective date claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding. 

Regarding the claims seeking service connection and a TDIU rating, VA's duty to notify was satisfied by correspondence in April 2011, August 2011, February 2014, September 2014, and September 2016.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has raised any other issues regarding the duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Effective Date of 50 Percent Rating for Psychiatric Disability

The Veteran testified that his PTSD symptoms shown on January 2016 VA examination were present one year prior to the date of his claim in October 2015.  See September 2017 Board hearing transcript.
Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise the date the claim was received.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(o)(2). 

An April 2014 rating decision granted service connection for PTSD with cannabis use, rated 10 percent, effective January 10, 2013.  The Veteran disagreed with that decision.  A SOC issued in March 2015 and the Veteran was advised that he had 60 days from the date of the letter (or one year from the date of the letter notifying him of the rating decision) to file a formal appeal.  He did not file a substantive appeal; the April 2014 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156.

Following the March 2015 SOC, the first communication from the Veteran is a September 22, 2015 correspondence showing an intent to file a claim (for an increased rating) and such claim was received in October 2015.  The January 2016 rating decision on appeal increased the rating for his psychiatric disability to 50 percent effective October 5, 2015.  A June 2017 rating decision found clear and unmistakable error in the January 2016 rating decision and granted an earlier effective date of September 22, 2015, the date of notice of an intent to file a claim.  

Upon review of the record, the Board finds that the 50 percent rating assigned for PTSD is warranted from the earlier date of September 22, 2014.  The evidence shows that one year prior to September 22, 2015, symptoms of the Veteran's psychiatric disability were similar, or equivalent, to those found on January 2016 VA (fee basis) examination, which was the basis for the assignment of a 50 percent rating (i.e., occupational and social impairment with reduced reliability and productivity).  On January 2016 VA PTSD examination, the Veteran's PTSD symptoms included anxiety, sleep issues, exaggerated startle response, and anger; his depression symptoms included anhedonia, depressed mood, tearfulness, and irritability.  Treatment records one year prior to the September 22, 2015 intent to file note similar complaints.  Notably, a September 2014 VA psychology record notes complaints of depressed mood and distorted thinking; the assessment was "presentation...consistent with PTSD and MDD."  An October 2014 mental health initial evaluation report notes complaints of difficulty sleeping, nightmares, and avoidance of upsetting situations.  A December 2014 psychology record notes complaints of feeling depressed and thinking about people he has lost.  And a September 2015 psychiatry record notes that the Veteran's prescription for citalopram was increased to 40mg in February 2015 due to ongoing issues with anxiety and depressive symptoms.  Accordingly, as symptoms approximating a 50 percent rating for occupational and social impairment with reduced reliability and productivity were shown one year prior to the September 22, 2015 intent to file, an earlier effective date of September 22, 2014 is warranted for the award of the 50 percent rating.

Service Connection for Type 2 Diabetes Mellitus, Right Pyriform Squamous Cell Carcinoma, and post-MI CAD

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (to include diabetes mellitus and cardiovascular-renal disease) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for these diseases).  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran who, during active service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly referred to as Agent Orange.  38 U.S.C. § 1116(f).  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases (to include as pertinent here type 2 diabetes mellitus, ischemic heart disease, and respiratory cancers (including of the larynx)) shall be service-connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more any time after service.  38 C.F.R. § 3.307(a)(6)(ii).
 
"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C. §§ 1110, 1131; 
38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he was exposed to herbicide agents (including dioxin found in Agent Orange) in the course of his duties aboard the USS Kitty Hawk, warranting presumptive service connection for type 2 diabetes mellitus, right pyriform squamous cell carcinoma, and coronary artery disease under 38 U.S.C. 
§ 1116.  He specifically denied going ashore in Vietnam.  See March 2011 correspondence.  Rather, he contends he was exposed to dioxin via the ship's desalinized water used for drinking, cooking, and showering.  Alternatively, he contends generally that he was exposed to herbicides when his ship docked at Subic Bay, Republic of the Philippines, though he has not specified how this occurred.

The Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnoses of type 2 diabetes mellitus, right pyriform squamous cell carcinoma, or post-MI CAD.  On October 1970 separation examination no pertinent abnormalities were noted; urinalysis was negative for albumin and sugar.

Postservice records show that the Veteran sustained a MI in September 2009.  A December VA 2009 clinical record notes an assessment of post-MI CAD with stenting.

An October 14, 2009 clinical record notes a newly diagnosed laryngeal mass.  On October 21, 2009, the Veteran underwent tracheostomy with biopsy; pathology revealed invasive squamous cell carcinoma of the right and left true vocal cord and the right subgottis.  A November 11, 2009 CT scan showed a large laryngeal tumor with the epicenter at the level of the right piriform sinus, invading the thyroid cartilage, cricoid, right arytenoid, and extending in the right neck soft tissue.   A December 8, 2009 clinical record notes that he is not an operative candidate per the ENT/Tumor board; the diagnosis was squamous cell carcinoma of the glottic larynx.  He underwent chemoradiation in February 2010.

An November 2009 clinical record notes an assessment of non-insulin dependent diabetes mellitus.  [A March 2012 clinical record notes an assessment of diet-controlled diabetes mellitus.]

In a March 2011 correspondence, the Veteran stated, "I did not step foot in Vietnam."  In a June 2011 correspondence, he reported that he served about the USS Kitty Hawk from December 1967 to June 1968; he reported being close enough to Vietnam to see bombs going off and to see the outlines of hills and mountains.

In a December 2012 correspondence, he averred that he was exposed to dioxins from desalinized seawater that was used for drinking, bathing, and cooking meals. 

A February 2013 clinical record notes the Veteran's report that he served on a ship "around Vietnam."  

An October 2013 CT scan showed stable post-surgical/post-radiation changes of the larynx and supraglottic tissues, with no recurrent tumor or pathologic adenopathy. 

A June 2015 VA radiation oncology record notes that the Veteran is five years status post-completion of concurrent chemoradiation.  There was no evidence of locoregional disease; he was tracheostomy-dependent. 
 
It is not in dispute that the Veteran has type 2 diabetes mellitus, right pyriform squamous cell carcinoma, and  post-MI CAD.  As none are shown to have been manifested during service, service connection for the claimed disabilities under 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) is not warranted.  Likewise, none are shown to have been manifested to a compensable degree within a year following the Veteran's separation from service, and postservice continuity is not shown.  The initial diagnoses of all three diseases shown in the record were in 2009, nearly four decades after separation from active duty service.  Accordingly, service connection for the claimed disabilities on the basis that any became manifest in service and persisted thereafter, or on a presumptive basis (as a chronic disease under 38 U.S.C. §§ 1112, 1137; 38 C.F.R. § 3.303(b) is not warranted. 

The Board turns to the question of whether service connection for the claimed disabilities may be granted on the based on an affirmative showing of a nexus to service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d) (direct service connection).  There is no competent (medical opinion) evidence of record that relates the Veteran's claimed disabilities to his service; he has not submitted such evidence, nor has he suggested that such an opinion exists.  Except for the question of his exposure to herbicide agents, which is addressed separately below, there is no competent evidence that the Veteran's type 2 diabetes mellitus, right pyriform squamous cell carcinoma, and post-MI CAD, first documented approximately 39 after service (beyond the one-year presumptive period, pertaining to a chronic disease), is otherwise related to an injury, disease, or event of service origin.  38 C.F.R. § 3.304(d).      

Regarding exposure to herbicide agents, the Veteran asserts that his type 2 diabetes mellitus, right pyriform squamous cell carcinoma, and post-MI CAD are attributable to his exposure to Agent Orange in the course of his duties on board an aircraft carrier, specifically coming in contact with dioxin or consuming dioxin via the ship's desalinized water used for drinking, cooking, and showering.  Alternatively, he generally contends he was exposed to herbicides when his ship docked at Subic Bay, Republic of the Philippines.  He does not assert that he set foot within the land borders of Vietnam, that he served on the inland waterways of Vietnam, or that his ship docked at a port in Vietnam.

As noted above, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (upholding VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption); see also Gray v. McDonald, 27 Vet. App. 313, 325 (2015).  Given the Veteran's assertions of never having visited Vietnam and the implication that he did not visit the inland waterways of Vietnam because he only served aboard the aircraft carrier, the Board finds that the Veteran's service aboard the USS Kitty Hawk does not constitute service in Vietnam.  Rather, he had only "blue water" service; that is, he served on a deep-water naval vessel in the waters offshore Vietnam, which does not qualify as service in Vietnam.  See Haas, supra; VAOPGCPREC 27-97.  It is also noted that VA has promulgated a listing of the Navy ships (including blue water ships) associated with service in Vietnam and, hence, exposure to herbicide agents.  See VBA Training Letter 10-06 (Sept. 2010); see also VA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H, Part 2.h.  The USS Kitty Hawk is not included in that list (last updated June 15, 2016).
 
As it is not shown that the Veteran had service in the Republic of Vietnam, the presumption of exposure to herbicide agents does not apply to his claims of service connection.  38 U.S.C. § 1116(f).  Further, as he is not presumed to have been exposed to herbicides, the presumption of service connection under 38 U.S.C. 
§ 1116(a)(1) does not apply. 
 
Although neither the presumption of exposure to herbicides nor the presumption of service connection due to such exposure applies to the claims for the reasons articulated, the Veteran may still establish service connection by evidence of actual exposure to herbicides and by evidence that such exposure caused the disability.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In February 2012 and October 2017, the Veteran submitted internet articles in support of his theory that he was exposed to dioxin via his ship's desalinized water.  Both articles are from the Blue Water Navy Vietnam Veterans Association and both cite to a 2002 Australian study regarding the ship-board water distillation process.  While the Veteran contends that these reports demonstrate that he was exposed to Agent Orange in Vietnam, the findings of the reports (including allegations of actual herbicide exposure based upon proximity to the Vietnam coast and consumption of desalinized water) have been already been considered by the Secretary of VA in creating the "bright line" rule against presumptive exposure to deep water vessels.
 
In Haas, a blue water Veteran supplemented his argument with studies which attempted to show a direct connection between the spraying of Agent Orange on the mainland of Vietnam to the development of Agent Orange-related diseases in service members who served on the ships offshore (namely through mechanisms such as "runoff," "spray drift," and shipboard consumption of drinking water produced by evaporative distillation).  In particular, the claimant in Haas attempted to rely on the 2002 study conducted for the Australian Department of Veterans Affairs.  This report suggests that Vietnam veterans of the Royal Australian Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels. 

Although the Federal Circuit passed no judgment on the validity of studies such as the Australian study, it did highlight the VA's rulemaking with respect to this Australian study: 

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War.  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied.  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy.  Haas, 525 F.3d at 1194 (quoting 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).  Based on this analysis, the VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'"

Accordingly, the submitted articles are insufficient evidence to support the Veteran's assertions that he was exposed to herbicides on board the USS Kitty Hawk.  The findings of these reports are inconclusive in nature and do not apply to the specific facts and circumstances of the Veteran's case and his service in the waters off-shore.

In support of his theory of exposure to dioxins while docked at Subic Bay, the Veteran submitted several additional internet articles.  The first is a June 2005 internet article which reports that a New Zealand Transport Minister said that products used to make Agent Orange were shipped to Subic Bay during the Vietnam War.  The second, received in January 2015, pertains to two Marine veterans who were reportedly granted service connection for various diseases based on their respective showings of direct exposure to Agent Orange while serving as security guards stationed at Subic Bay.  The third, received in October 2017, is an internet article from toxicspot.com titled "Technical Review Report Environmental Baseline Survey Former United States Navy Installation Subic Bay, Philippines June 30, 1998."  The article concerns independent testing at Subic Bay during the 1990s for toxin and dioxin contamination.  

The Board has reviewed all three articles and finds them to not be probative evidence in the Veteran's appeal; none specifically concerns the Veteran's alleged exposure to dioxins at Subic Bay.  Additionally, the Board notes that September 2014 VA correspondence asked the Veteran to explain/report how he was exposed to dioxins/herbicides; he did not reply.  Finally, the Board notes that the second article pertains to two veterans granted service connection based on completely different factual scenarios; the article is not probative to the Veteran's claims.  [Notably, Board decisions are based on the facts of the particular case and have no precedential value.  Therefore, the decisions concerning other veterans have no probative value in this case.  However, the Board has reviewed the article to consider the facts provided.]

By regulation, VA does not recognize a presumption of exposure to herbicides based on service in the Philippines.  VA and Department of Defense have identified countries where Agent Orange was used, and the Philippines is not one of the identified countries.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003 and VBA Fast Letter 09-20 (May 6, 2009).
 
While the Veteran is sincere in his belief that he was exposed to Agent Orange in the Philippines, he is not competent to state that a port he stopped at was contaminated with herbicides.  His lay statements have not been corroborated by competent and probative evidence.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Additionally, while VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, the same determination has not been made for military bases in the Philippines.  See Veterans Benefits Adjudication Manual M21-1MR IV.ii.2.C.10.q. 

The only evidence that relates the Veteran's claimed disabilities to his service is in his own lay statements/testimony.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the question of service connection.  Therefore, to the extent that he asserts his claimed disabilities are related to service, the Board notes that, as a layperson, he lacks the medical knowledge and training to offer a probative opinion in this matter.  The etiology of such disabilities is a medical question beyond the scope of lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent his statements are offered as proof of a relationship between current disabilities and his period of service (including exposure to herbicides therein), the statements cannot be considered competent evidence favorable to the claims. 

In summary, the evidence does not show that the Veteran visited or served within the land borders or internal waterways of Vietnam.  Therefore, he is not presumed to have been exposed to herbicides in service.  The submitted articles are not probative as they do not show that the Veteran was exposed to herbicide agents in service.  There is no affirmative probative evidence in the record that he was actually exposed to herbicides in service.  Further, there is no competent evidence in the record linking the current claimed disabilities, first shown nearly four decades after separation from service, to any incident of service.
 
In view of the foregoing, the preponderance of the evidence is against the claims seeking service connection.  The benefit-of-the-doubt standard of proof does not apply; the appeal in these matters must be denied.    

TDIU

A TDIU rating may be assigned, where the schedular rating is less than total, when the Veteran is unable to maintain a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (CAVC) defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Under VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), "substantially gainful employment," is defined as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."

In a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").

The Veteran's service-connected disabilities include: (1) PTSD with cannabis use disorder and MDD, rated 50 percent; (2) tinnitus, rated 10 percent; and (3) bilateral hearing loss, rated 0 percent.  Their combined rating is 60 percent.  Therefore, he does not meet the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).   

The analysis turns to whether the Veteran's service-connected disabilities are of sufficient severity to render him incapable of employment, such that referral for extraschedular consideration is necessary.  See 38 C.F.R. § 4.16(b).  The Veteran contends that his service-connected psychiatric disability precludes his ability to work; he reports that he became too disabled to work in September 2009.  See February 2014 VA Form 21-8940.  The evidence shows that he graduated high school and has additional training in automobile manufacturing/service, including certification as a master automobile technician.  Id; see also August 2016 mental health clinical record.  He reported that he consistently worked 40+ hours per weeks as a parts counter man for several automobile dealerships from June 2002 to September 2009, missing less than three combined weeks of work due to illness during those years.  See February 2014 VA Form 21-8940. 

A December 2009 clinical record notes that prior to his admission to the hospital for laryngeal cancer, the Veteran reported that he was working at an auto parts store.  

A January 2016 VA (fee basis) PTSD examination report notes diagnoses of PTSD, MDD, and cannabis use.  The Veteran's PTSD symptoms included anxiety, sleep issues, exaggerated startle response, and anger; his depression symptoms included anhedonia, depressed mood, tearfulness, and irritability.  The examiner opined that the Veteran's psychiatric disability causes occupational and social impairment with reduced reliability and productivity, but does not cause total occupational and social impairment.
      
On October 2016 VA (fee basis) hearing loss and tinnitus examination, the Veteran reported that such disabilities cause him to "ask people to repeat things or speak up sometimes" and cause difficulty hearing in situations with background noise.  

Taking the evidence of record as a whole, the Board finds an award of TDIU is not warranted.  While he has not worked for a number of years, that fact, in and of itself, does not establish that his service-connected disabilities render him unemployable.  Although he clearly has some occupational impairment due to his service-connected disabilities, such impairment is encompassed by the schedular ratings now assigned.  Additionally, the medical evidence of record shows that the Veteran's service-connected disabilities do not preclude him from substantially gainful employment.  On January 2016 psychiatric examination, the examiner opined that that the Veteran's psychiatric disability causes occupational and social impairment with reduced reliability and productivity, but does not cause total occupational and social impairment.  There is no competent evidence of record that the Veteran is unemployable due to his service-connected disabilities.  Notably, the record reflects the Veteran has nonservice-connected diabetes, post-MI CAD, and post-surgery/radiation cancer of his larynx and supraglottic tissues; the Board does not question that these disabilities cause substantial industrial impairment.  However, their impact may not be considered in determining entitlement to a TDIU rating.

The Board has considered the Veteran's statements in support of the appeal, and does not question that his medical disability picture is one showing substantial occupational impairment (and likely total).  However, the preponderance of the evidence is against a finding that his service-connected disabilities, alone, preclude his participation in regular substantially gainful employment.  Therefore, the appeal in this matter must be denied.    


ORDER

An earlier effective date of September 22, 2014, is granted for the award of a 50 percent rating for the Veteran's psychiatric disability, subject to the regulations governing payment of monetary awards.

Service connection for type 2 diabetes mellitus, to include as due to exposure to herbicide agents, is denied.

Service connection for right pyriform squamous cell carcinoma, to include as due to exposure to herbicide agents, is denied.

The appeal seeking service connection for post-MI CAD, to include as due to exposure to herbicide agents, is denied.

The appeal seeking a TDIU rating is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


